Title: To James Madison from Thomas Appleton, 13 April 1804 (Abstract)
From: Appleton, Thomas
To: Madison, James


13 April 1804, Leghorn. “At the moment of the departure of a Vessel for the U:States, there has been handed me two letters from Como. Preble in date of the 18th. and 19th. of March at Syracuse. As it is among the possible events that he had no opportunity from thence to Convey to you the intelligence he has transmitted me, I avail myself of a Brig bound to Martha’s Vineyard, to forward you some extracts from them. After having Acknowledg’d the receipt of a letter from the first Consul of france to his Agent at Tripoli, he adds in the letter of the 18th.—‘I arrived here last night to take in provisions, and Water, and Sail Again for the Coast of Tripoli to-morrow’—in that of the 19th. ‘I have this moment received intelligence from a gentleman just Arrived from Tunis, that the Bey of that regency is equipping his whole Naval force with the Utmost expedition, and it is whispered that his Object is, the American Commerce, from various Circumstances I believe there is much truth in the Conjecture—three of their frigates from 24. to 32. guns are now fitting out at Malta—one frigate of 32. guns and a number of smaller vessels are getting ready at Tunis. I shall visit Tunis Bay immediately with as many of the Squadron as Can be Collected off Tripoli, to endeavour to learn what the intentions of the Bey are, and shall write you the moment I can come at the truth. The Bey is very much dissatisfied that the U:States will not give him a frigate which he has demanded of them as a present—and this is to be his pretext for War.’ Be assured Sir, I shall continue to advise you of every event which comes to my Knowledge relative to the Affairs of Barbary.”
